BROwn, J.,
dissenting. The management agreement between the owner and the defendant management company is the only evidence establishing the relationship between defendant and the property involved. The agreement clearly establishes that defendant was simply an agent of the owner and authorized to act for the owner in certain limited areas specifically detailed in the agreement. It clearly negates the contention that the defendant was in exclusive possession and control of the premises, and, hence, the management company is not liable in tort to the tenant.
Additionally, the agreement does not obligate the defendant to make any repairs whatsoever. The property management agreement merely gives defendant the “power and authority” to make certain “ordinary” repairs, and a failure to exercise a power, not a duty, does not amount to a breach of contract.
In Ripple v. Mahoning National Bank (1944), 143 Ohio St. 614, the syllabus reads as follows:
“The reservation in a lease of a suite of rooms for use as a private office, whereby control thereof is retained only ‘for the purpose of repairing the same and doing of daily Janitor work,’ does not render the lessor liable for injuries sustained by an employee of the lessee caused by falling plaster, in the absence of authority of the lessor to exercise control over such premises to the exclusion of any control by the lessee. (Burdick v. Cheadle, 26 Ohio St. 393; Marqua v. Martin, 109 Ohio St. 56; and Berkowitz v. Winston, 128 Ohio St. 611, approved and followed.)” (Emphasis added.)
Gardner, Admx., v. 1111 Corporation (1955), 286 App. Div. 110, affirmed, 1 N. Y. 2d 758, 135 N. E. 2d 55, involved a suit against a managing agent of an apartment house, for the death of an elevator operator. The lower court allowed the jury to decide whether the managing agent was in a relationship to the premises which might make it liable to the plaintiff and the jury found for the plaintiff. The Appellate Division, in reversing the trial court’s judgment for the plaintiff, held that the existence of such relationship must be resolved purely as a matter of law saying, at page 112:
“The written agreement between the owner and appellant *99empowered the latter to rent and lease; to collect rents and deposit them in an agency account subject to the owner’s right to demand at any time a statement of the accounts; to institute and prosecute actions; to make necessary repairs and alterations with the limitation that any alteration of a capital nature in excess of $2,500 would require the owner’s approval; to supervise, hire and discharge employees, it being expressly provided, however, ‘that all such employees are in the employ of the owner of the property and not of the managing agent.’ Other powers were given to the agent which need not be detailed. It should be noted, however, that while the agreement authorized defendant to make repairs there was no specific undertaking by defendant to do so and it assumed no responsibility in that respect.
“It seems obvious that this agreement did not give such complete control to the appellant so as to exclude the owner entirely. The fact that the owner reserved to itself control over the funds collected by the agent and also the right to pass upon all alterations in excess of $2,500 indicates that the agent was not put in the owner’s place in the operation of the premises. The owner having reserved to itself a certain amount of control it cannot be said that the managing agent’s control was absolute and complete.”
With regard to full control being required in order for liability to occur, 2 Restatement of Torts 2d, Section 387, comment a, contains the following:
“ * # * the contractor must have taken over the entire charge of the land or building. It is not enough to create liability under the rule stated in this section that he has undertaken to make specific repairs, or even to inspect the land or building and from time to time make such repairs as he should discover to be necessary.” (Emphasis added.)
0 ’Neill, J., concurs in the foregoing dissenting opinion.